              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                  CIVIL CASE NO. 1:21-cv-00067-MR


DMARCIAN, INC.,                  )
                                 )
                   Plaintiff,    )
                                 )
     vs.                         )                   ORDER
                                 )
DMARCIAN EUROPE BV               )
                                 )
                   Defendant.    )
________________________________ )

     THIS MATTER is before the court on the Plaintiff’s Motion for

Temporary Restraining Order. [Doc. 6].

     On March 12, 2021, dmarcian, Inc. (the “Plaintiff”) filed this action

against dmarcian Europe BV (the “Defendant”), asserting claims for breach

of contract; copyright infringement under 17 U.S.C. § 101 (the “Copyright

Act”; trademark infringement under 15 U.S.C. § 1051 et seq. (the “Lanham

Act”); false designations of origin under the Lanham Act; defamation;

misappropriation of trade secrets under the North Carolina Trade Secrets

Protection Act, N.C. Gen. Stat. § 66-152 et seq.; computer trespass; tortious

interference with contract; tortious interference with prospective economic

advantage; and unfair or deceptive trade practices under N.C. Gen. Stat. §




       Case 1:21-cv-00067-MR Document 12 Filed 03/31/21 Page 1 of 15
75-1.1. [Doc. 1 at ¶¶ 114-205]. The Plaintiff’s Complaint included a request

for a preliminary injunction. [Id. at 38].

      On March 25, 2021, the Plaintiff filed the present Motion seeking a

temporary restraining order and preliminary injunction enjoining the

Defendant from (1) making, using, distributing, and/or selling dmarcian

software Code/derivative works; (2) directly or indirectly using Plaintiff’s

[trademarks] or any other similar mark, word, or name similar likely to cause

confusion, mistake, or deceive; (3) infringing Plaintiff’s registered copyright;

(4) misrepresenting its present affiliation with Plaintiff; and (5) interfering with

customer     relationships,   contacting,    posting    false   notice    to,   and

misrepresenting falsely to customers that Plaintiff caused a breach of

customer data.” [Doc. 6 at 1-2].

      On March 29, 2021, the Defendant’s counsel filed a notice of

appearance and requested an opportunity to submit briefing in response to

the Plaintiff’s request for a temporary restraining order and a preliminary

injunction. [Doc. 10]. On the same date, the Court entered an order allowing

the Defendant to submit an opposition brief by noon on March 30, 2021.

[Text-Only Order Entered March 29, 2021].              On March 30, 2021, the

Defendant submitted its brief opposing the Plaintiff’s request for a temporary




                                         2

        Case 1:21-cv-00067-MR Document 12 Filed 03/31/21 Page 2 of 15
restraining order, arguing that the Court lacks personal jurisdiction over the

Defendant. [Doc. 11].

I.    PERSONAL JURISDICTION

      A court cannot issue a temporary restraining order absent personal

jurisdiction over all parties. See Land-O-Nod Co. v. Bassett Furniture Indus.,

708 F.2d 1338, 1340 (8th Cir. 1983); Kroger Co. v. Malease Foods Corp.,

437 F.3d 506, 510 (6th Cir. 2006). When, as here, a district court considers

a question of personal jurisdiction based on the allegations of a complaint,

motions papers, affidavits, and supporting memoranda, the plaintiff has the

burden of making a prima facie showing in support of its assertion of

jurisdiction. Universal Leather, LLC v. Koro AR, S.A., 773 F.3d 553, 558 (4th

Cir. 2014); Grayson v. Anderson, 816 F.3d 262, 268 (4th Cir. 2016). In

deciding whether the plaintiff has met this burden, “the district court must

construe all relevant pleading allegations in the light most favorable to the

plaintiff, assume credibility, and draw the most favorable inferences for the

existence of jurisdiction.”   Universal Leather, 773 F.3d at 558 (internal

quotation marks and citation omitted). “Nevertheless, either at trial or at a

pretrial evidentiary hearing, the plaintiff must eventually prove the existence

of personal jurisdiction by a preponderance of the evidence.” Public Impact,

LLC v. Boston Consulting Group, Inc., 117 F.Supp.3d 732, 737 (M.D.N.C.

                                      3

       Case 1:21-cv-00067-MR Document 12 Filed 03/31/21 Page 3 of 15
Aug. 3, 2015) (citing New Wellington Fin. Corp. v. Flagship Resort Dev.

Corp., 416 F.3d 290, 294 n. 5 (4th Cir. 2005)). The Plaintiff bears the burden

of establishing personal jurisdiction by a preponderance of the evidence.

Grayson, 816 F.3d at 267 (4th Cir. 2016) (citing Combs v. Bakker, 886 F.2d

673, 676 (4th Cir. 1989)).

      For the Court to have personal jurisdiction, the Plaintiff must show that

exercising jurisdiction will (1) comply with the forum state’s long-arm statute

and (2) comport with the due process requirements of the Fourteenth

Amendment. See Carefirst of Maryland, Inc. v. Carefirst Pregnancy Centers,

Inc., 334 F.3d 390, 396 (4th Cir. 2003) (citation omitted). Because North

Carolina’s long-arm statute has been construed to extend as far as due

process allows, Christian Sci. Bd. of Directors of First Church of Christ,

Scientist v. Nolan, 259 F.3d 209, 215 (4th Cir. 2001), this two-pronged test

is collapsed into the single inquiry of whether the exercise of personal

jurisdiction over the defendant comports with due process.           Universal

Leather, 773 F.3d at 559.        A court’s exercise of jurisdiction over a

nonresident defendant comports with due process if the defendant has

sufficient “minimum contacts” with the forum, such that to require the

defendant to defend its interest in that state “does not offend traditional

notions of fair play and substantial justice.” Int’l Shoe Co. v. Washington,

                                      4

       Case 1:21-cv-00067-MR Document 12 Filed 03/31/21 Page 4 of 15
326 U.S. 310, 316 (1945) (internal quotation marks omitted). The sufficiency

of the contacts depends on the circumstances of the case. A court can have

personal jurisdiction over a defendant for all claims if the defendant’s

contacts with the forum state are continuous and systematic. This is referred

to as “general jurisdiction.”1 However, more limited contacts can be sufficient

to establish personal jurisdiction over a defendant where those contacts

relate to the substance of the particular claim being asserted. This is referred

to as “specific jurisdiction.” See e.g., Helicopteros Nacionales de Colombia,

S.A. v. Hall, 466 U.S. 408, 414-16 (1984). In determining whether specific

jurisdiction exists, the Court considers (1) the extent to which the defendant

purposefully availed itself of the privilege of conducting activities in the state;

(2) whether the plaintiff’s claims arise out of those activities; and (3) whether

the exercise of personal jurisdiction would be constitutionally “reasonable.”

ALS Scan, Inc. v. Digital Serv. Consultants, Inc., 293 F.3d 707, 711-12 (4th

Cir. 2002).

         The first prong of the specific jurisdiction inquiry is grounded on the

premise that “a corporation that enjoys the privilege of conducting business

within a state bears the reciprocal obligation of answering to legal

proceedings there.” Universal Leather, 773 F.3d at 559 (quoting Tire Eng’g


1
    The Plaintiff does not contend that the Court has general jurisdiction over the Defendant.
                                               5

           Case 1:21-cv-00067-MR Document 12 Filed 03/31/21 Page 5 of 15
& Distribution, LLC v. Shandong Linglong Rubber Co., Ltd., 682 F.3d 292,

301 (4th Cir. 2012)).    In determining whether a foreign defendant has

purposefully availed itself of the privilege of conducting business in a forum

state, the Court asks whether “the defendant’s conduct and connection with

the forum [s]tate are such that he should reasonably anticipate being haled

into court there.” Fed. Ins. Co. v. Lake Shore Inc., 886 F.2d 654, 658 (4th

Cir. 1989) (quoting World-Wide Volkswagen v. Woodsen, 444 U.S. 286, 297

(1980)). This analysis is flexible and “depends on a number of factors that

courts consider on a case-by-case basis.” Universal Leather, 773 F.3d at

560 (citing Tire Eng’g, 682 F.3d at 302). In the business context, those

factors include, but are not limited to: (1) whether the defendant maintains

offices or agents in the forum state; (2) whether the defendant owns property

in the forum state; (3) whether the defendant reached into the forum state to

solicit or initiate business; (4) whether the defendant deliberately engaged in

significant or long-term business activities in the forum state; (5) whether the

parties contractually agreed that the law of the forum state would govern

disputes; (6) whether the defendant made in-person contact with the resident

of the forum in the forum state regarding the business relationship; (7) the

nature, quality and extent of the parties’ communications about the business

being transacted; and (8) whether the performance of contractual duties was

                                       6

       Case 1:21-cv-00067-MR Document 12 Filed 03/31/21 Page 6 of 15
to occur within the forum. Id. (quotation marks and citation omitted). The

Fourth Circuit “generally [has] concluded that a foreign defendant has

purposefully availed itself of the privilege of conducting business in the forum

state when the defendant ‘substantially collaborated with a forum resident

and that joint enterprise constituted an integral element of the dispute.’” Id.

(citing Tire Eng’g, 682 F.3d at 302).

       The alleged facts in this case appear to meet the first prong. The

Plaintiff alleges that the Defendant entered into a contractual agreement with

a North Carolina corporation; visited North Carolina to participate in training

and planning sessions in furtherance of that contract’s purpose;2 and

performed under that contract for several years by paying compensation to

a North Carolina corporation and accepting client referrals that were directed

through a North Carolina corporation.                [Doc. 1 at ¶¶ 7-12].3            Those



2 While the Defendant contends that “[t]he allegations of the Complaint appear to show
that” the Defendant “has not been in [North Carolina] for any purpose,” [Doc. 11 at 10],
the Complaint alleges that “the Defendant’s representatives have visited Plaintiff’s offices
in North Carolina for training and planning purposes” under the parties’ agreement. [Doc.
1 at ¶ 7]. That fact, taken as true at this stage, supports the exercise of personal
jurisdiction over the Defendant.

3 The Plaintiff further alleges that the Defendant’s actions after the breach of contract
were directed at the forum state, including using the Plaintiff’s trademarks and copyrights
in United States commerce generally. [Doc. 7 at 23, 35 (citing Doc. 1 at ¶¶ 45-49, 138-
40, 144-46, 150-55)]. It is unclear if those allegations create personal jurisdiction over
the Defendant under Federal Rule of Civil Procedure 4(k)(2). ISI Intern., Inc. v. Borden
Ladner Gervais LLP, 256 F.3d 548, 551 (7th Cir. 2001). Nevertheless, the Court need
not address this issue given its finding of specific personal jurisdiction in the forum state.
                                              7

         Case 1:21-cv-00067-MR Document 12 Filed 03/31/21 Page 7 of 15
allegations, taken as true, establish that the Defendant reached into the

forum state to solicit or initiate business; deliberately engaged in long-term

business activities in the forum state; made in-person contact with a resident

of the forum in the forum state regarding the business relationship; and

engaged in extensive communications about the business being transacted.

Universal Leather, 773 F.3d at 560. In short, the Defendant has engaged in

a course of conduct over several years through which it has purposefully

availed itself of the privilege of conducting business in the forum state. See

Herrmann Int'l, Inc. v. Herrmann Int'l Eur., No. 1:17-cv-00073-MR, 2018 WL

4682344, at *5 (W.D.N.C. Sept. 28, 2018) (Reidinger, C.J.). Because that

substantial collaboration between the Plaintiff and the Defendant appears to

have resulted in a joint enterprise between the parties, Universal Leather,

773 F.3d at 560 (citing Tire Eng’g, 682 F.3d at 302), the Defendant “should

reasonably anticipate being haled into court” in North Carolina. See World-

Wide Volkswagen, 444 U.S. at 297.

      With respect to the second prong of specific jurisdiction, once

purposeful availment is satisfied, a court looks to whether “the plaintiff’s

claims arise out of activities directed at the forum state.” Tire Eng’g, 682

F.3d at 303. Where the activity in the forum state is the genesis of the

dispute, this prong is easily satisfied. Id. (internal quotation marks and

                                      8

       Case 1:21-cv-00067-MR Document 12 Filed 03/31/21 Page 8 of 15
citation omitted).      Similarly, this prong is satisfied if “substantial

correspondence and collaboration between the parties, one of which is

based in the forum state, forms an important part of the claim.” Id. Here, the

Plaintiff’s claims arise from the Defendant’s purposefully directed activities in

the forum state, including that the Defendant stole intellectual property

belonging to a North Carolina corporation and maintained and controlled

inside of North Carolina; directed defamatory statements about the Plaintiff

into North Carolina and the United States; and interfered with the Plaintiff’s

relationships with clients in North Carolina and the United States. [Id. at ¶¶

78-96; 112-113]. This conduct, combined with the substantial collaboration

between the parties, including the Plaintiff as a North Carolina corporation,

forms an integral part of the Plaintiff’s claims. Accordingly, the second prong

is satisfied.

      The Court turns to the final prong of the analysis: whether the exercise

of personal jurisdiction would be constitutionally “reasonable.” This prong

“ensures that litigation is not ‘so gravely difficult and inconvenient’ as to place

the defendant at a severe disadvantage in comparison to his opponent.”

CFA Institute v. Institute of Chartered Financial Analysis of India, 551 F.3d

285, 296 (4th Cir. 2009) (quoting Nolan, 259 F.3d at 217). “The burden on

the defendant, interests of the forum state, and the plaintiff’s interest in

                                        9

        Case 1:21-cv-00067-MR Document 12 Filed 03/31/21 Page 9 of 15
obtaining relief guide [the Court’s] inquiry.” Tire Eng’g, 682 F.3d at 303

(citation omitted).

      The Defendant is a Dutch private company organized and existing

pursuant to the laws of the Netherlands. A corporate defendant’s domicile

abroad, standing alone, does not render domestic exercise of jurisdiction

unduly burdensome. Id. Nevertheless, the Fourth Circuit recognizes that a

foreign defendant’s “ability to secure counsel in the forum state and its choice

to do business with a forum resident – which also made the prospect of

litigation in the state foreseeable – counseled that defending the suit would

not be particularly burdensome.” Id.

      Here, the Defendant has secured counsel to represent it in this matter

and, at least according to the Plaintiff’s allegations, chose to do business

with forum residents. [Doc. 1 at        Further, in this case, North Carolina

maintains a “substantial interest” in resolving the grievances of its

businesses, particularly when North Carolina law governs or informs some

of the claims. [Doc. 1 at ¶¶ 114-124, 158-205]. Finally, the Plaintiff has a

substantial interest in protecting its trademark and business interests “after

having ‘carved out a market niche by cultivating’ [its] distinctive mark and

products.” Tire Eng’g, 682 F.3d at 303 (quoting Nolan, 259 F.3d at 297). As

such, the third prong of the test for specific personal jurisdiction is met.

                                       10

       Case 1:21-cv-00067-MR Document 12 Filed 03/31/21 Page 10 of 15
      Based on this limited record and briefing, the Court concludes that it

has personal jurisdiction over the Defendant in this action. Notwithstanding

this abbreviated analysis, this conclusion is without prejudice to the

Defendant submitting a motion pursuant to Federal Rule of Civil Procedure

12(b)(2) that more fully challenges the Court’s jurisdiction. If the Defendant

files such a motion, the Court will allow both parties to fully brief that issue.

II.   TEMPORARY RESTRAINING ORDER

      A plaintiff seeking a temporary restraining order must establish that:

(1) it is likely to succeed on the merits; (2) it is likely to suffer irreparable harm

in absence of preliminary relief; (3) the balance of equities tips in its favor;

and (4) injunctive relief is in the public interest. Winter v. Natural Resources

Defense Council, Inc., 555 U.S. 7, 20 (2008). Thus, in each case the Court

“must balance the competing claims of injury and must consider the effect

on each party of the granting or withholding of the requested relief.” Amoco

Prod. Co. v. Village of Gambell, 480 U.S. 531, 542 (1987). A plaintiff's

entitlement to preliminary injunctive relief is a matter of discretion with the

Court. See Metropolitan Reg'l Info. Sys., Inc. v. American Home Realty

Network, Inc., 722 F.3d 591, 595 (4th Cir. 2013).

      Before this action was commenced, the Defendant filed an action in

Rotterdam, Netherlands challenging the Plaintiff’s decision to terminate the

                                         11

       Case 1:21-cv-00067-MR Document 12 Filed 03/31/21 Page 11 of 15
Defendant’s access to its computer systems. [Doc. 1 at ¶ 67-69]. The parties

agree that the Rotterdam Court entered an injunction ordering the Plaintiff to

restore the Defendant’s access to those systems. [Doc. 1 at 15; Doc. 11 at

12]. While the Plaintiff contends that the Rotterdam Court lacked jurisdiction

to enter that injunction, [Doc. 1 at ¶¶ 67], those proceedings appear to have

partially determined the legal relationship between the parties and may

therefore have a preclusive effect on the Plaintiff’s claims in this action. The

Plaintiff has presented no argument from which the Court can determine the

preclusive effect, if any, that those proceedings may have on the Plaintiff’s

claims or the parties’ relationship here. For instance, the Plaintiff’s breach

of contract claim in this action may be entirely precluded by the findings of

the Rotterdam Court. Because the effect of the Rotterdam proceedings is

unclear, the Court cannot determine if the Plaintiff is likely to succeed on any

of its claims.

      The Plaintiff nevertheless contends that this Court should exercise

jurisdiction over this dispute because the Rotterdam proceedings did not

address the Plaintiff’s intellectual property rights. [Doc. 1 at ¶¶ 67-69]. The

Plaintiff’s intellectual property claims in this action arise under the Lanham

Act, the Copyright Act, and the North Carolina Trade Secrets Protection Act.

[Id. at ¶¶ 125-157, 161-171].      Those claims appear to assert that the

                                      12

       Case 1:21-cv-00067-MR Document 12 Filed 03/31/21 Page 12 of 15
Defendant infringed on the Plaintiff’s intellectual property rights through

actions taking place outside of the United States.

      The Plaintiff has not addressed, and it is therefore unclear, whether the

North Carolina Trade Secrets Protection Act applies to extraterritorial

conduct.4 Moreover, the Plaintiff has not addressed the difficult legal issues

presented by an attempt to apply the Lanham Act or the Copyright Act to

such extraterritorial conduct. See generally Herrmann, No. 1:17-cv-00073-

MR, 2021 WL 861712, at *8-*17 (W.D.N.C., Mar. 8, 2021) (Reidinger, C.J.).

Although the Plaintiff’s allegations suggest that there may be some

connection between the Defendant’s conduct and the United States, the

Plaintiff has not established that it is ultimately likely to prove that the

Defendant’s conduct falls within the Lanham Act as “commerce which may

lawfully be regulated by Congress[,]” Steele v. Bulova Watch Co., 344 U.S.

280, 286 (1952), that such conduct constitutes a “predicate act” to support

jurisdiction under the Copyright Act. Tire Eng'g, 682 F.3d at 306 (citing

Update Art, Inc. v. Modiin Publ'g, Ltd., 843 F.2d 67, 73 (2d Cir. 1988)), or

that the North Carolina Trade Secrets Protection Act applies here.

Accordingly, the Court concludes that the Plaintiff’s showing with regard to a


4Because the Plaintiff does not present a claim under the Defend Trade Secrets Act, 18
U.S.C. § 1832 et seq., only North Carolina law is relevant to this issue.

                                         13

       Case 1:21-cv-00067-MR Document 12 Filed 03/31/21 Page 13 of 15
Temporary Restraining Order is insufficient to establish a likelihood of

success on the merits of its claims under the Lanham Act, the Copyright Act,5

or the North Carolina Trade Secrets Protection Act at this time.

      For these reasons, the Court concludes that the Plaintiff’s Motion for a

Temporary Restraining Order [Doc. 6] should be denied. The Court reserves

the issue of whether the Plaintiff is entitled to preliminary injunctive relief

pending further presentation of evidence and briefing by the parties.

                                      ORDER

      IT IS, THEREFORE, ORDERED that the Plaintiff’s Motion for

Temporary Restraining Order [Doc. 6] is DENIED.

      IT IS FURTHER ORDERED that the Plaintiff’s Motion for Preliminary

Injunction [Doc. 6] is HELD IN ABEYANCE pending further presentation of

evidence and briefing by the parties.           The Plaintiff may supplement its

evidence in support of its Motion for Preliminary Injunction within seven (7)

days of the entry of this Order. The Defendant’s response to the Plaintiff’s

Motion for Preliminary Injunction shall be filed no later than April 19, 2021,

with the Plaintiff ‘s reply to be filed by April 21, 2021. The parties shall

appear on April 23, 2021, at 10:00 a.m. in Courtroom 1, United States


5The Plaintiff has also not explained why this Court, rather than the Rotterdam Court,
should resolve the claims arising under the Copyright Act. Creative Tech., Ltd. v. Aztech
Sys. Pte., Ltd., 61 F.3d 696, 702 (9th Cir. 1995).
                                           14

        Case 1:21-cv-00067-MR Document 12 Filed 03/31/21 Page 14 of 15
Courthouse, 100 Otis Street, Asheville, North Carolina 28801, for a hearing

on the Plaintiff’s Motion for Preliminary Injunction.

      IT IS SO ORDERED.
                                Signed: March 31, 2021




                                         15

       Case 1:21-cv-00067-MR Document 12 Filed 03/31/21 Page 15 of 15
